Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Drawings
The Amendments to the Drawings filed 02/25/2022 are accepted.

Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1 recites the limitation of “the groove receives an upper end of the fixture” (pg. 2, line 19). For clarity, the examiner recommends the following modification of the limitation as follows: “the groove is adapted to receive an upper end of the fixture.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Woo (Foreign Patent KR 101309417 B1, citations taken from Espacenet Machine Translation). 

a pair of handles (100) (represented as “a grip part 100,” page 10, paragraph [0024], line 405);
coupling portions (230) (represented as coupling portion 230, page 28, paragraph [0066], lines 11401141) extended from the handles (100), crossed, and hingedly coupled (the examiner notes that Woo teaches a hinge portion 210 page 28, paragraph [0066], lines 1140-1141); 
pinching portions connected to the coupling portions (the examiner notes the pinching portions are represented as the unit holding portion 310, page 28, paragraph [0066], lines 1140-1142); and
	 holding pieces protruding from ends of the pinching portions (the examiner notes that the holding pieces are represented as the inclined pressing surface 331,  page 28, paragraph [0066], lines 1140-1142; refer to holding pieces 331-2 in Reproduced Fig. 1), in a direction toward a center of a dental implant fixture and each having an arc corresponding to at least a part of an outer circumference (indicated in Reproduced Fig. 1) of the fixture so that the holding pieces are inserted into a trough (represented as a groove 500  page 28, paragraph [0066], line 1140) of a threaded portion (refer to threaded portion highlighted in the grey area in Reproduced Fig. 1) formed on the outer circumference of the fixture (as indicated in Reproduced Fig. 1).

    PNG
    media_image1.png
    847
    1429
    media_image1.png
    Greyscale

Reproduced Fig. 1 Implant Abutment Extraction Device (Apparatus for Extracting Implant Unit Having Hook Combination Structure) (Woo, 2013)
wherein: each of the pinching portions (310) has a groove (as indicated in Reproduced Figs. 1 and 3) at an end thereof, the groove has an arc (indicated in Reproduced Fig. 2) corresponding to each of the holding pieces at a location where the each of the holding pieces is protruded (the examiner concludes that the arc of the groove of each pinching portion as taught by Woo are structurally capable of corresponding, or being in relation to, each of the holding pieces at a location where the each of the holding pieces is protruded)

    PNG
    media_image2.png
    853
    1093
    media_image2.png
    Greyscale
a depth of the groove gradually decreases toward the coupling portion (as shown in Reproduced Figs. 3 and Fig. 4 wherein the grooves of the pinching portions are indicated, the examiner notes a corresponding X-Y-Z axis. The examiner notes that although the holding pieces of Reproduced Fig. 4 illustrate another embodiment of the holding pieces (331), the Reproduced Fig. 4 is provided to illustrate the forceps, including the coupling portion and the pair of handles, as taught by Woo. Moreover, the examiner notes that a depth of the groove decreases toward the coupling portion in the Z-direction, as indicated in Reproduced Fig. 4), and the groove is adapted to receive an upper end of the fixture (the examiner notes that the claim is directed towards forceps functioning to remove a dental implant fixture as recited in the preamble. Moreover, the examiner concludes that the groove of each pinching portion as taught by Woo are capable of receiving an upper end of the fixture). 

Reproduced Fig. 2 Implant Abutment Extraction Device (Apparatus for Extracting Implant Unit Having Hook Combination Structure) (Woo, 2013)

    PNG
    media_image3.png
    358
    485
    media_image3.png
    Greyscale

Reproduced Fig. 3 (Woo, 2013)

    PNG
    media_image4.png
    590
    855
    media_image4.png
    Greyscale


Reproduced Fig. 4 (Woo, 2013)
Re Claim 3, the claimed invention of Woo is disclosed in the rejection of Claim 1, wherein:
 the holding piece has a thickness t smaller than a thread interval (taught as an exposed inclined portion 430, page 20, paragraph [0051], lines 797-799; the examiner notes that the holding piece (i.e. 
Re Claim 4, the claimed invention of Woo is disclosed in the rejection of Claim 3, wherein: 
 18the holding piece protrudes to have a width W (indicated in Reproduced Fig. 1) larger than a height H (indicated in Reproduced Fig. 1) of the thread.
Re Claim 5, the claimed invention of Woo is disclosed in the rejection of Claim 3, wherein: 
the threaded portion has a quadrangular thread, a trapezoidal thread, or a serrated thread (the examiner notes that a threaded portion of the dental implant fixture is shown as a serrated thread in Reproduced Fig. 1), and an upper surface and an inner surface of the holding piece have a cross section formed with a right angle (refer to the upper surface and inner surface of holding piece formed with right angles as illustrated in Reproduced Fig. 2 above).

Re Claim 6, the claimed invention of Woo is disclosed in the rejection of Claim 3, wherein: 
10each of the pinching portions (represented as part 310 in Reproduced Fig. 1) has the single holding piece (represented as part 331-2 in Reproduced Figs. 1 and 2) that defines an arc (refer to arcs of each holding piece identified in Reproduced Fig. 2).

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments on pgs. 6-9 filed 02/25/2022, the examiner notes that the references applied in the prior rejections of the Non-Final Rejection filed on 11/26/2021 are still valid under 35 U.S.C. § 102. Refer to applicant’s arguments and examiner’s corresponding responses below:
Applicant’s Argument:
“holding pieces…each having an arc corresponding to at least a part of an outer circumference of the fixture” (lines 6-8)
Examiner’s Comment:  The examiner notes that that the fixture is not positively required by claim and thus the relationship between the holding pieces and the outer circumference of the fixture is a functional relationship. Additionally, the arcs of the holding pieces as indicated in Reproduced Fig. 2 are structurally capable of corresponding, or being in relation to, an outer circumference of the fixture shown in Reproduced Fig. 1. 
“holding pieces are inserted in a trough, of a threaded portion formed on the outer circumferences of the fixture” (lines 8-10)
Examiner’s Comment:   The examiner notes that “the holding pieces are inserted into a trough of a threaded portion” is considered intended use due to the fact that the preamble clearly indicates the function “for removing dental fixture” and then reiterates “the forceps comprising:”. Clearly the fixture is not part of the forceps and therefore any interaction between the forceps and fixture is intended use of the forceps and not a positively recited structure. Moreover, the examiner concludes that Woo teaches forceps with holding pieces that are structurally capable of being inserted into a trough of a threaded portion which is sized larger than the dimensions of the holding pieces.
“each of the pinching portions has a groove at an end thereof, the groove has an arc corresponding to each of the holding pieces at a location where the each of the 
Examiner’s Comment:    The examiner concludes that the arc of the groove of each pinching portion as taught by Woo are structurally capable of corresponding, or being in relation to, each of the holding pieces at a location where the each of the holding pieces is protruded. As shown in Reproduced Figs. 3 and Fig. 4 wherein the grooves of the pinching portions are indicated, the examiner notes a corresponding X-Y-Z axis. The examiner notes that although the holding pieces of Reproduced Fig. 4 illustrate another embodiment of the holding pieces (331), the Reproduced Fig. 4 is provided to illustrate the forceps, including the coupling portion and the pair of handles, as taught by Woo. Moreover, the examiner notes that a depth of the groove decreases toward the coupling portion in the Z-direction, as indicated in Reproduced Fig. 4. Also, the examiner notes that the groove receiving an upper end of the fixture is a functional limitation, and not a positively recited structure. Moreover, the 
Applicant’s Argument: The “alleged groove” taught by Woo is not provided in the pinching portion but formed by the “alleged holding pieces.”

    PNG
    media_image5.png
    847
    1429
    media_image5.png
    Greyscale
Examiner’s Comment:  The examiner refers to Reproduced Fig. 3 above and Reproduced Figs. 5 and 6 below for further illustration and clarification of the groove formed by the pinching portions. As shown in Reproduced Figs. 5 and 6, the examiner notes that the holding pieces are represented as the inclined pressing surface 331 (as taught by Woo, page 28, paragraph [0066], lines 1140-1142) protruding from the ends of pinching portions (310). In addition, the examiner further clarifies that the upper surface of the holding pieces is represented as inclined pressing surface 331-2 and the inner surface of the holding pieces is indicated as shown in Reproduced Fig. 6.
Reproduced Fig. 5 (Woo, 2013)


    PNG
    media_image6.png
    426
    875
    media_image6.png
    Greyscale
Reproduced Fig. 6 (Woo, 2013)

Applicant’s Argument: The “depth of the alleged groove does not gradually decrease toward the alleged coupling portion but is gradually decrease toward upper direction (perpendicular direction to direction toward the alleged coupling portion).
Examiner’s Comment:  The examiner reiterates that a depth of the groove decreases toward the coupling portion in the Z-direction as shown in Reproduced Figs. 3 and 4. This “upper” direction is, at the length of the groove, along the path directly traced along the tool which would connect the pinching portion (containing the groove) to the coupling portion. Therefore, at the location of the coupling groove, the direction “toward the coupling portion” is running straight upwards (along the z-direction) following the shape of the arm or pinching portion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8331.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772